FILED
                             NOT FOR PUBLICATION                            MAY 05 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



RENE WILFREDO ALVARADO                           No. 06-71328
UMANZOR,
                                                 Agency No. A090-798-922
               Petitioner,

  v.                                             MEMORANDUM *

ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted April 10, 2011 **

Before:        RYMER, THOMAS, and PAEZ, Circuit Judges.

       Rene Wilfredo Alvarado Umanzor, a native and citizen of El Salvador,

petitions for review of the Board of Immigration Appeals’ (“BIA”) order

dismissing his appeal from an immigration judge’s removal order. We have




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction under 8 U.S.C. § 1252. We grant the petition for review and remand

for further proceedings.

      Alvarado Umanzor contends that his conviction for sexual abuse in the first

degree in violation of Oregon Revised Statutes § 163.427 does not categorically

constitute sexual abuse of a minor as defined in 8 U.S.C. § 1101(a)(43)(A) and that

he is therefore not removable as an alien convicted of an aggravated felony after

admission under 8 U.S.C. § 1227(a)(2)(A)(iii). We reject the government’s

contention that Alvarado Umanzor failed to exhaust this issue. Kaganovich v.

Gonzales, 470 F.3d 894, 897 (9th Cir. 2006) (“Petitioner’s failure to elaborate on

[an] argument in his brief to the BIA is immaterial to our jurisdiction.”).

      Because the BIA did not address whether Alvarado Umanzor’s state

conviction was categorically an aggravated felony, we remand to the BIA to allow

it to address this contention in the first instance. See Fregozo v. Holder, 576 F.3d

1030, 1039 (9th Cir. 2009).

      In light of our disposition, we do not address Alvarado Umanzor’s

remaining contentions.

      PETITION FOR REVIEW GRANTED; REMANDED.




                                           2                                   06-71328